 


109 HR 1676 IH: ID Theft Loophole Closure Act
U.S. House of Representatives
2005-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1676 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the disclosure to State and local law enforcement agencies of the identity of individuals claiming tax benefits through the improper use of Social Security numbers of other individuals. 
 
 
1.Short titleThis Act may be cited as the ID Theft Loophole Closure Act. 
2.Disclosure to State and local law enforcement agencies of identity of individuals claiming tax benefit through improper use of Social Security numbers 
(a)In generalSubsection (m) of section 6103 of the Internal Revenue Code of 1986 (relating to disclosure of taxpayer identity information) is amended by adding at the end the following new paragraph: 
 
(8)Individuals claiming tax benefit using improper Social Security numbersIf any State or local law enforcement agency has reasonable cause to believe, based upon information believed to be reliable, that an individual may have violated a law of such State by claiming a tax benefit on any income tax return under this title using a TIN of any person who is not such individual, such individual’s spouse, or a dependent (as defined in section 152) of such individual, the Secretary may (upon written request from the head of such agency) disclose the name, TIN, and mailing address of such individual to officers and employees of such agency exclusively for use in locating such individual. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
 
